 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK L. RICHARSON,                             No. 2:18-cv-03250 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    BAUGHMAN,
15                       Respondent.
16

17          Petitioner filed his petition for a writ of habeas corpus on December 21, 2018. ECF No. 1.

18   On January 3, 2019, the court granted petitioner thirty days to file an in forma pauperis affidavit

19   or pay the required filing fee and file an amended petition in compliance with the court’s

20   instructions. ECF No. 3. On February 11, 2019, petitioner paid the required filing fee ($5.00).

21   However, petitioner has failed to file his amended petition within the requisite deadline.

22          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

23   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

24   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an amended petition

25   within this timeframe will serve as cause and will discharge this order.

26   Dated: February 12, 2019
                                                /s/ Gregory G. Hollows
27                                      UNITED STATES MAGISTRATE JUDGE
28
                                                       1
